Citation Nr: 1527304	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right hand crush injury. 

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand crush injury.

3.  Entitlement to an increased rating for left patella subluxation, rated 10 percent prior to September 6, 2012, and 20 percent from September 6, 2012.

4.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 9 years of active service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  The September 2004 rating decision denied entitlement to an evaluation in excess of 10 percent for left patella subluxation.  The August 2005 rating decision, in pertinent part, granted service connection for left hand crush injury residuals, including arthritis of the hand, and right hand crush injury residuals, including arthritis of the hand and assigned a 10 percent initial evaluation for each hand disability, effective from March 12, 2001.

These issues herein were most recently before the Board in April 2013 when they were remanded for additional development and consideration.  Additionally, the issue of entitlement to an increased rating for left patella subluxation was previously before the Board in November 2010, when the Board denied the Veteran's claim. The Veteran appealed that portion of the November 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the part of the Board's November 2010 decision that denied entitlement to an increased rating for left patella subluxation, and remanded the matter to the Board for further development.  The issue was remanded by the Board to the RO in August 2012.  During the pendency of the appeal, in a January 2013 rating decision, the RO increased the rating for subluxation of the left patella from 10 percent to 20 percent, effective September 6, 2012.  Although the Veteran was awarded a higher initial rating for subluxation of the left patella, such does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the November 2010 decision, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent, each, for residuals of a crush injury to the right hand, and for residuals of a crush injury to the left hand.  After those claims were returned to the Board, the Board issued another remand in February 2012, for additional development and consideration.  The November 2010 Board remand also included a remand to address entitlement to a TDIU, which the Veteran raised in conjection with his bilateral hand disability.  The claims have now returned for appellate review, and as discussed below, the Board finds that there not been substantial compliance with April 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the issuance of the June 2014 supplemental statement of the case, the Veteran submitted additional argument received by VA in July 2014.  In the May 2015 informal hearing presentation, the Veteran's representative waived review of an October 2014 letter from the Veteran and March 2015 VA correspondence, and as the Board is unable to locate in the record the specific documents the Veteran's representative referenced, such is addressed in the remand below.  See 38 C.F.R. § 20.1304(c) (2014).  In addition, although the Veteran's July 2014 letter was not specifically addressed by the Veteran's representative, the Board finds the Veteran's July 2014 letter consists of argument, not evidence, and thus, the Board will proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's April 2013 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

While the Board finds that certain development, to include providing the Veteran with proper notice under the Veterans Claims Assistance Act of 2000 for his TDIU claim and affording the Veteran the opportunity for VA to obtain additional private treatment records, has been substantially complied with, other development has not been completed.  Specifically, the April 2013 Board remand directed the RO/AMC to schedule the Veteran for another VA examination to determine the current nature and severity of the residuals of crush injuries of the right and left hands and a VA examination to ascertain whether he was unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  

Pursuant to the April 2013 Board remand, the Veteran was provided with a VA hand and fingers conditions examination in March 2014.  The March 2014 VA examiner stated that the Veteran did not report any flare-ups.  However, in a statement received by VA in July 2014, the Veteran argued that such a finding was incorrect, as he did indeed experience flare-ups, and had weakness, lack of endurance and frequent locking of joints in both hands.  The Board notes the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds another VA examination for the Veteran's bilateral hand disability is warranted.  

Additionally, with respect to the Veteran's claim for a TDIU the March 2014 hand and fingers conditions VA examiner found the Veteran's bilateral hand injury did not render him unemployable.  However, the examiner did not provide a rationale for the opinion provided but merely recited the evidence reviewed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds another VA examination to address the TDIU claim is warranted.  

Moreover, the Board finds the March 2014 VA knee and lower leg examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the examiner discussed the effects of flare-ups and repetitive motion testing, an opinion was not offered as to an estimate in degrees of any additional limitation of motion during flare-ups, as generally directed for ratings involving range of motion.  Instead the March 2014 examiner noted the estimated loss of range of motion due to pain and/or functional doss during flare-ups, or when the joint was used repeatedly over a period of time, was mild to moderate decreased flexion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  This finding is insufficient, as additional limitation could warrant a higher rating for left patella subluxation under a different diagnostic code.  Therefore, the Board finds an additional examination for the Veteran's service-connected left patella subluxation is warranted.  

Additionally, updated VA treatment records should be obtained.  The March 2014 VA hand and fingers condition VA examination report stated the Veteran reported receiving VA treatment at the Hines location in March 2014 and that he was told he had carpal tunnel in his left hand.  Additionally, the June 2014 supplemental statement of the case indicated VA Medical Center Hines outpatient treatment records, dated from August 2011 to September 2014 were reviewed, although the Board is unsure as to how records dated in September 2014 were reviewed when the supplemental statement of the case was dated and issued in June 2014.  Nevertheless, VA treatment records, associated with the electronic record in Virtual VA, from the Edward Hines, Jr. VA Hospital, are most recently dated in February 2014.  Thus, on remand, updated VA treatment records, from the Edward Hines, Jr. VA Hospital, to include all associated outpatient clinics, dated since February 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted above, the Veteran's representative, in the May 2015 informal hearing presentation, referenced review of an October 2014 letter from the Veteran and March 2015 VA correspondence, which are not of record.  Such documents should be associated with the Veteran's claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file, an October 2014 letter from the Veteran and March 2015 VA correspondence, as referenced by the Veteran's representative, in the May 2015 informal hearing presentation.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the Edward Hines, Jr. VA Hospital, to include all associated outpatient clinics, dated since February 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for VA examination(s) to determine the current severity of his service-connected residuals of a right hand crush injury, residuals of a left hand crush injury, and left patella subluxation.  The claims folder must be provided to the examiner in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected right hand crush injury, residuals of a left hand crush injury, and left patella subluxation, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

4.  Thereafter, schedule the Veteran for an examination with a Vocational Rehabilitation Specialist with respect to his TDIU claim.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, are productive of functional impairment which precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



